DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 23-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 19, the applicant claims “…an optical axis consisting of a line that joins a center of curvature of the outer surface and a center of curvature of the inner surface of the lens, said optical axis comprising a horizontal line of sight…” The applicant has used closed language (“consisting of”) and open language (“comprising”) to describe the same limitation (“optical axis”). It is not clear if the line joining the center of curvature of the surfaces of the lens is the same or different than the horizontal line that passes through the pupil. 
The office understands that his language means to claim that the optical axis passes through the center of curvature of each lens surface and the pupil of the wearer. However, the mix of open and closed language renders the claim unclear and allows for other interpretations. The office suggests amending the claim to remove “comprising a horizontal line of sight”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (WO2015177585).

Regarding claim 37, Jiang discloses an eyeglass lens, comprising: 
an outer surface (200), an inner surface (206), and a perimeter edge extending between the outer surface and inner surface (201), 
wherein an optical axis (204) of the lens joins a center of curvature of the outer surface and a center of curvature of the inner surface of the lens, said optical axis comprising a horizontal line of sight extending through a pupil of a user (Fig. 2), and
wherein a line in a plane of the perimeter edge and extending to the optical axis intersects the optical axis by a predetermined acute angle (Figs. 2 and page 5 lines 13-18), and
where said predetermined acute angle is in the range 25⁰ and 80⁰ (Page 5 lines 13-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of in view of Reichow et al. (PGPUB 20080024716 of record).


Regarding claim 19, Jiang discloses an eyeglass lens, comprising: 
an outer surface (200), an inner surface (206), and a perimeter edge (201), 
wherein said perimeter edge comprises at least one lower portion, at least one outer side portion, at least one inner side portion, and at least one upper portion (Fig. 7 indicates that the lens has an upper, lower, outer and inner side portion), 
wherein the lens defines an optical axis consisting of a line that joins a center of curvature of the outer surface and a center of curvature of the inner surface of the lens, said optical axis comprising a horizontal line of sight extending through a pupil of a user (204),
wherein a line in a plane of the perimeter edge and extending to the optical axis intersects the optical axis by a predetermined angle (Page 5 lines 13-18),
wherein in any section plane containing said optical axis, at least one lower portion of said perimeter edge are inclined with respect to said optical axis by the predetermined acute angle (Fig. 2 and Page 5 lines 13-30), 
wherein said predetermined acute angle is in the range of 25⁰ and 80⁰ the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field (Page 5 lines 13-18).
Jiang does not disclose wherein in any section plane containing the optical axis at least outer side portion of said perimeter edge are inclined to said optical axis in a range of in the range of 25⁰ and 80⁰.
However, Reichow teaches an ophthalmic device (Fig. 4) said predetermined acute angle is in the range of 25⁰ and 80⁰ and states that an object in a wearer’s field of view can be blocked by the edge of a perimeter of the lens that can be the top, bottom or sides of a lens (Fig. 13 and [0037]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Jiang and Reichow to modify the shape of the side portion of the lens to match or be similar to the angle of the bottom portion motivated by improving clarity ([0037]). 

Regarding claim 20, modified Jiang discloses wherein, in any section plane containing said optical axis, said at least one lower portion and at least one from said at least one outer side portion and said at least one inner side portion are inclined, with respect to said optical axis, by said predetermined acute angle (Page 5 lines 13-18 of Jiang and [0037] of Reichow).


Regarding claim 21, modified Jiang discloses wherein, in any section plane containing said optical axis, both said at least one outer side portion and said at least one inner side portion are inclined, with respect to said optical axis, by said predetermined 3Attorney Docket: 0374-0731 acute angle (Page 5 lines 13-18 of Jiang and [0037] of Reichow).

Regarding claim 23, modified Jiang discloses wherein said predetermined acute angle is between 28⁰ and 76⁰ (Page 5 lines 13-18 of Jiang and Fig. 11 of Reichow where Θ is 31.3⁰). 

Regarding claim 28, modified Jiang discloses comprising at least one lens according to claim 19 (Fig. 2 of Jiang).


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Reichow and further in view of Chene et al. (PGPUB 20150286068 of record).

Regarding claim 24, modified Jiang does not explicitly disclose wherein the distance between said inner surface of the lens and a centre of the pupil of the user is between 10 mm and 30 mm.
However, Chene discloses an ophthalmic lens wherein the distance between said inner surface of the lens and the centre of the pupil of the user is between 10 mm and 30 mm ([0114] 25.5 mm).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Jiang and Chene such that the lens was 25.5 mm away from the center of the wearer’s pupil motivated by improving wearer comfort.


Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Reichow and further in view of Morris et al. (USPAT 6682193).

Regarding claim 25, modified Jiang does not explicitly disclose wherein the width of the lens, measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm.
However, Morris teaches wherein the width of the lens, measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm (Fig. 6a-c as well as Col. 4 lines 38-43 and Col. 12 lines 31-36).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Jiang and Morris such that the lens measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm motivated by improving vision properties through a wide field of view (Col. 3 lines 5-13).

Regarding claim 26, modified Jiang does not discloses having a thickness, at said optical axis, between 0.5 mm and 15 mm.
However, Morris teaches an ophthalmic lens having a thickness, at said optical axis, between 0.5 mm and 15 mm (Col. 18 where Example 1 has a thickness of 2 mm).

Claims 29-31, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Churchill (USPAT 2284262 of record) in view of Jiang.

Regarding claim 29, discloses an eyeglass frame (Abstract), comprising: 
at least one outer side segment (Fig. 1) and at least one lower segment (Fig. 1), each of which, observed in section, comprises a flank (the outermost edge as seen in Figs. 1, 3 and 4), a front edge and/or rear edge (Figs. 3 and 4 shows that 12 includes a front edge, right side with respect to the image, and a rear edge, left side with respect to the image),
wherein said frame is able to be associated with at least one respective lens comprising an outer surface and an inner surface (Figs. 1-4), and defining an optical axis comprising a line that joins a center of curvature of said outer surface and a center of curvature of said inner surface of the at least one lens (While not explicitly defined, an optical axis must inherently exist along the center of the lens and is implied Col. 4 lines 19-24), said optical axis comprising a horizontal line of sight extending through a pupil of a user (Figs. 1-4 and Col. 4 lines 19-24), 4Attorney Docket: 0374-0731 
wherein in any section plane containing said optical axis, said at least one outer side segment and the at least one lower segment each have the their respective flank inclined, with respect to said optical axis, by a predetermined acute angle (Figs. 1-4 where the frame’s flanks and lenses include an acute angle to the optical axis. Further, the frames must be made to accommodate the lens and are therefore of predetermined shape), 
wherein a line in a plane of each flank and extending to the optical axis intersects the optical axis by the predetermined acute angle (Figs. 1-4 and Col. 4 liens 5-20), and
wherein said predetermined acute angle is in the range of 25⁰ and 80⁰ so as to minimise the extension in width of a projection of said at least one outer side segment and said at least one lower segment of the frame in a condition of central vision.
Churchill does not disclose wherein said predetermined acute angle is in the range of 25⁰ and 80⁰  so as to minimise the extension in width of a projection of said at least one outer side segment and said at least one lower segment of the frame in a condition of central vision.
However, Jiang teaches an ophthalmic device (Fig. 2) said predetermined acute angle is in the range of 25⁰ and 80⁰ so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user in a central vision condition constituted by simple lines that cross the visual field (Page 5 lines 13-18). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Churchill and Jiang to adjust the angle of a perimeter of the lens to be within the range of 25⁰ and 80⁰ so as to obtain projections of the outer side portion and the lower portion on the retina of the eye of the user motivated by improving user FOV (Page 5 lines 4-30).

Regarding claim 30, modified Churchill discloses wherein, in any section plane containing said optical axis, both said at least one lower segment and said at least one outer side segment are inclined, with respect to said optical axis, by said predetermined acute angle (Figs. 1-4).

Regarding claim 31, modified Churchill discloses comprising an inner side segment comprising a respective flank, a front edge and/or a rear edge, in any section plane containing said optical axis, said flank of said inner side segment being inclined, with respect to said optical axis, by said predetermined acute angle (Figs. 1-4 where the frame takes the shape shown in Figs. 3-4 around the entire lens).

Regarding claim 33, modified Churchill discloses wherein said predetermined acute angle is between 28⁰ and 76⁰ (Page 5 lines 13-18 of Jiang). 

Regarding claim 36, modified Churchill discloses eyeglasses comprising at least one lens according to claim 19 (Fig. 1 of Churchill).

14.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Jiang and further in view of Chene.

Regarding claim 34, modified Churchill does not explicitly disclose wherein the distance between said inner surface of the lens and a centre of the pupil of the user is between 10 mm and 30 mm.
However, Chene discloses an ophthalmic lens wherein the distance between said inner surface of the lens and the centre of the pupil of the user is between 10 mm and 30 mm ([0114] 25.5 mm).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Churchill and Chene such that the lens was 25.5 mm away from the center of the wearer’s pupil motivated by improving wearer comfort.

15.	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Churchill in view of Jiang and further in view of Morris.

Regarding claim 35, modified Churchill does not explicitly disclose wherein the width of the lens, measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm.
However, Morris teaches wherein the width of the lens, measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm (Fig. 6a-c as well as Col. 4 lines 38-43 and Col. 12 lines 31-36).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Churchill and Morris such that the lens measured in a horizontal plane passing through said optical axis is between 30 mm and 60 mm motivated by improving vision properties through a wide field of view (Col. 3 lines 5-13).

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-21, 23-26, 28-31 and 33-37 have been considered but are partially moot because the new ground of rejection relies on new art.

With respect to applicant’s remarks directed at Nauche, the office no longer relies on Nauche in any of the rejections of the claims.
With respect to applicant’s remarks directed at Reichow on page 9, the applicant states “Clearly, the line 60 in Fig. 11 of Reichow does not join a center of curvature of the outer surface and a center of the curvature of the inner surface of a lens….” Fig. 4 of Reichow also describes their device in the context of eye glass lenses. Eye glass lenses typically have centers of curvature that intersect along the optical axis in order to limit image aberrations. Further, the shape and curvature of a lens is highly dependent on the needs of the wearer. Jiang includes a similar drawing (Fig. 2) that indicates two lens surfaces that appear to have the same radii and an optical axis that intersects the wearer’s eye. 
With respect to applicant’s remarks on page 11, the applicant states that Churchill does “…not disclose or suggest at least the features of the present invention… namely, Churchill is silent at least with regards to defining an optical axis that meets the definition of the ‘optical axis’ as presently claims (and namely, that it intersects with the pupil of an eye, etc.).” The office respectfully disagrees. Churchill is an ophthalmic lens and therefore has an optical axis that intersects with the pupil of the wearer. A lens cannot be ophthalmic if it does not have an optical axis that intersects with a pupil. 
The office would like to note that, in general, an optical axis is defined as the path light takes through a system. For simple lenses, such as eyeglass lenses, this is most often understood to mean the optical axis coincides with the center of curvature of each surface of the lens. Given that this is the typical definition of what an optical axis is in the art, the office interprets an optical axis, or principle axis, of a lens to satisfy the curvature language in the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872